64 F.3d 659
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Elliott PRICE, Sr., Plaintiff--Appellant,v.Martin J. MCDADE;  North Carolina Attorney General,Respondents--Appellees.
No. 94-6262.
United States Court of Appeals, Fourth Circuit.
Aug. 17, 1995

James Elliott Price, Sr., appellant pro se.
Clarence Joe DelForge, III, Office of the Attorney General of North Carolina, Raleigh, NC, for appellees.
Before WILKINSON, WILKINS, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Price v. McDade, No. CA-93-517-HC-F (E.D.N.C. Feb. 28, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 We grant Appellant's motion to amend his informal brief